DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the hand written numbers are illegible and the pictures used in figures 16-25 are too difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 19 are indefinite because it is unclear what is meant by instrument seats.  For example, it is unclear if the instrument seat is a hole or a channel.  It is also unclear if each side section of 122 and 124 are instruments seats in Fig. 15 or if a pair of 122 with a corresponding 124 constitute an instrument seat.
	Claim 3 is indefinite because a skilled artisan would not know the bounds of the relative term substantially.
	The wireless circuit lacks antecedent basis in claim 10.  It is also unclear if the wireless circuit is the same as the wireless communication module.  It is also unclear if the wireless communication module intends a Section 112(f) interpretation or if the wireless circuit is a structure for the wireless communication module.
	Claims 11 and 12 are indefinite because the claims are not commensurate in scope with the preamble of the independent claim.  Essentially, it is unclear how a tracker includes a needle or other medical instrument.	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 10-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. PG Pub. No. 2017/0172458 A1 to Kato et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Kato, in view of U.S. Patent No. 7,837,627 B1 to Pruter.
Regarding claim 1, Kato discloses an instrument tracker, comprising: a case having an interior and exterior with a plurality of instrument seats (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting that each side of element 21 in Fig. 7 combined reads on the BRI of a plurality of instrument seats; also noting that 3A and 3B in Fig. 14 read on the BRI); an inertial measurement unit (IMU) arranged within the interior of the case (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting at least the gyroscope, the accelerometer and the magnetometer);  a controller arranged within the interior of the case and disposed in communication with the IMU; and a memory disposed in communication with the controller, the memory having a non-transitory machine readable medium with instructions recorded thereon that, when read by the controller, cause the controller to: receive at least one of positional and orientation information from the IMU; determine at least one of position and orientation of an instrument fixed relative to the case by the plurality of instrument seats using the position information received from the IMU case (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81, noting at least circuit board and data storage unit performing the claimed functions for example at para 41); and transmit the at least one of position and orientation of the instrument within the subject relative to a region of interest located within the subject to a display device for displaying position and orientation of the instrument relative to a predetermined insertion path through a subject between an entry point on the surface of the subject and a region of interest within the interior of the subject case (see Figs. 1-3, 5-8, 
As noted under the Section 112 rejections, it is unclear what is meant by the plurality of instrument seats.  In the alternative Pruter discloses a similar medical instrument guide device, wherein a needle is held in place relative to a device using a plurality of instrument seats (see Fig. 6 and note upper and lower guides discussed in column 4).
It would have been obvious to one of skill in the art to have used multiple instrument seats because doing so would ensure a specific angle of entry and would also ensure a more secure placement of a needle relative to the medical device.
Regarding claim 3, Kato discloses a device, wherein the plurality of instrument seats define an instrument channel, the instrument channel substantially perpendicular to the case (see Fig. 14, noting 3A and 3B).
Regarding claim 4, Kato discloses a device, wherein the case includes a grip with a finger seat disposed on the exterior of the case, the finger seat disposed on the on a side of the grip opposite the plurality of instrument seats (see Fig. 1, noting element 5 reads on a finger seat and is opposite to element 3).
Regarding claim 6, Kato discloses a device, wherein the IMU includes one or more of a magnetometer, an accelerometer, and a gyroscope, the one or more of a magnetometer, an accelerometer, and a gyroscope disposed in communication with the controller (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).

Regarding claim 10, Kato discloses a device, further comprising a wireless communication module, the controller operatively connected to the wireless circuit (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 11, Kato discloses a device, further comprising an instrument received within the plurality of instrument seats, the instrument fixed relative to the case (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 12, Kato discloses a device, wherein the instrument includes at least one of a needle, a catheter, and a portable imaging device (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 15, Kato discloses a device, wherein the region of interest includes an anatomical target of a subject undergoing an intervention procedure (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 16, Kato discloses a device, further comprising a display device in wireless communication with the tracker controller, the display device having a controller responsive to instructions recorded on a non-transitory machine readable medium to: receive image data of a subject including a region of interest; define an insertion path to the region of interest extending between an entry point located on a surface of the subject and the region of interest disposed within the subject; receive data from the instrument tracker indicative of at least one of the angular position and the insertion depth of an instrument received within the 
Regarding claim 17, Kato discloses a device,  an instrument tracker as recited in claim 1, further comprising a wireless communication module disposed within the case, the controller operatively connected to the wireless communication module for communicating at least one of angular orientation and insertion depth wirelessly; and a display device in wireless communication with the tracker controller, the display device having a display device controller disposed in communication with a memory having instructions recorded on it that, when read by the display device controller, cause the display device controller to: receive image data of the subject including a region of interest; define a predetermined insertion path to the region of interest including an entry point located on a surface of the subject and the region of interest located within the subject; receive data from the instrument tracker indicative of at least one of angular position and insertion depth of an instrument fixed relative to the tracker; compare the at least one of angular orientation and insertion depth of the instrument to a predetermined instrument path defined between an entry point located on the subject and the region of interest within the subject; and display the at least one of the angular position and insertion depth of the instrument relative to the predetermined insertion path between the surface of 
Regarding claim 18, Kato discloses a device, further comprising at least one of an x-ray imaging device, a computerized tomography device, a positron emission tomography imaging device, a magnetic resonance imaging device, and an ultrasound imaging device disposed in communication with the display device (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Regarding claim 19, Kato discloses a method comprising: fixing an instrument tracker to an instrument, the instrument tracker including a case having an interior and an exterior with a plurality of instrument seats, an inertial measurement unit (IMU) arranged within the interior of the case, and a controller arranged within the interior of the case and disposed in communication with the IMU (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); receiving position information from the IMU (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); determining at least one of angular orientation and insertion depth of the instrument using the position information received from the IMU (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); transmitting the at last one of the angular orientation and insertion depth of the instrument to a display device disposed in communication with the instrument tracker (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); comparing the at least one of angular orientation and insertion depth of the instrument to a predetermined instrument insertion path defined between an entry point located on a surfaced of the subject and the region of interest located within the subject (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81); and displaying difference 
As noted under the Section 112 rejections, it is unclear what is meant by the plurality of instrument seats.  In the alternative Pruter discloses a similar medical instrument guide device, wherein a needle is held in place relative to a device using a plurality of instrument seats (see Fig. 6 and note upper and lower guides discussed in column 4).
It would have been obvious to one of skill in the art to have used multiple instrument seats because doing so would ensure a specific angle of entry and would also ensure a more secure placement of a needle relative to the medical device.
Regarding claim 20, Kato discloses a method further comprising: imaging a subject including a region of interest located within the subject; determining the predetermined instrument insertion path using imaging data acquired during imaging of the subject including the region of interest; adjusting at least one of the angular orientation and insertion depth of the instrument based on the comparison between the difference between the at least one of angular orientation and insertion depth of the instrument and the predetermined insertion path on the display device; and confirming position of the instrument by imaging the instrument and subject including the region of interest subsequent to completion of insertion of the instrument along the insertion path (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato or Kato and Pruter as applied to claim 1 above, and further in view of U.S. Patent No. 5,281,149 A to Petri.
Regarding claim 2, Kato discloses a device, wherein the case comprises supports arranged on the interior of the case to support the IMU (see Fig. 14 noting that rectangular angular sensor 1 is supported by circuit board 33).  
Kato does not specifically disclose the use of four supports.
However, Petri discloses a similar circuit support structure that allows one circuit element to be fixed to another in a set geometrical arrangement (see abstract and Summary of the Invention).
It would have been obvious to one of skill in the art to have combined the teachings of Kato and Petri because doing so would hold the sensor of Kato fixedly in place.  Moreover, using four elements would have been a mere duplication of parts.  Using four elements would have been obvious for supporting each of the four corners of the angular sensor in Kato in a balanced manner.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato or Kato and Pruter as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2015/0327885 A1 to Esanu.
Regarding claims 4 and 5, Esanu discloses a similar guided and handheld surgical device, wherein the case includes a finger ring disposed on the exterior of the case and with one of the plurality of instrument seats disposed on a side of the other of the plurality of instrument seats opposite the finger ring (see para 43 and 44, noting that a finger ring reads on a finger seat).
It would have been an obvious substitution to have substituted the handle of Kato for a ring as taught in Esanu because doing so would predictably provide a user a secure element to grip and hold during use of the device.  Examiner also notes that a ring grip would provide an advantage over a mere handle because a ring grip would ensure the user could not drop the device accidentally as the ring would surround 360 degrees of the users finger.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato or Kato and Pruter as applied to claim 7 above, and further in view of the skill in the art.
Regarding claim 8, Kato discloses a battery (see para 73, noting 30).
Examiner takes Official Notice that wired charging circuits electrically connected to a battery for direct-connect charging of the battery are known in the art.
It would have been obvious to one of skill in the art to have included a charging circuit because doing so would increase the life of the device through recharging thus making the device reusable.
Regarding claim 9, Kato discloses a battery (see para 73, noting 30).
Further, Examiner takes Official Notice that wireless charging circuits electrically connected to a battery for wirelessly charging of the battery are known in the art.
It would have been obvious to one of skill in the art to have included a charging circuit because doing so would increase the life of the device through recharging thus making the device reusable.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato or Kato and Pruter as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2016/0296179 A1 to Thompson et al.
Regarding claims 13 and 14, Kato discloses a user interface operatively connected to the controller that is a display (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).   
But, Kato does not specifically disclose a device, wherein a tracker user interface is fixed relative to the case.
However, Thompson discloses a similar IMU guided medical device, including a display fixed to the case (see Figs. 1, 2, and 5 and para 28, 30, 37-41).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato or Kato and Pruter as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2016/0278746 A1 to Hancu et al.
Regarding claim 20, Kato discloses a method further comprising: imaging a subject including a region of interest located within the subject; determining the predetermined instrument insertion path using imaging data acquired during imaging of the subject including the region of interest; adjusting at least one of the angular orientation and insertion depth of the instrument based on the comparison between the difference between the at least one of angular orientation and insertion depth of the instrument and the predetermined insertion path on the display device; and confirming position of the instrument by imaging the instrument and subject including the region of interest subsequent to completion of insertion of the instrument along the insertion path (see Figs. 1-3, 5-8, and 14 and para 8-13, 32-44, 50-57, 73, and 77-81).  
Additionally, Hancu discloses a similar IMU guided medical device, wherein a predetermined path is used and a needle is adjusted and confirmed by imaging (see Fig. 2 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793